Citation Nr: 0944390	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  05-38 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for low back strain, 
evaluated as 10 percent disabling prior to April 28, 2008, 
and 20 percent disabling since April 28, 2008.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to March 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in March 2007.  A transcript of that 
hearing is of record.

This claim was previously remanded by the Board in September 
2007.


FINDINGS OF FACT

1.  Prior to April 28, 2008, the Veteran's low back strain 
disability equated to forward flexion to 85 degrees, and a 
combined range of motion of 255 degrees, with no evidence of 
muscle spasms or guarding.

2.  Since April 28, 2008, the Veteran's low back strain has 
equated to forward flexion to 45 degrees, with no ankylosis.


CONCLUSIONS OF LAW

1.  Prior to April 28, 2008, the criteria for a rating in 
excess of 10 percent for low back strain have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5237 (2009).

2.  Since April 28, 2008, the criteria for a rating in excess 
of 20 percent for low back strain have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2004 and October 2007.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, any timing errors have 
been cured by the RO's subsequent actions.  Id.)  
Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised her of what the evidence must show to 
establish entitlement to an increased rating, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).

In the present case, the RO has obtained the Veteran's 
service treatment records (STRs), VA medical records, and 
provided examinations in furtherance of her claim.  The Board 
notes that VA examinations with respect to the issue on 
appeal were obtained in January 2005 and more recently in 
April 2008.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examinations obtained in this case 
are adequate, as they were predicated on consideration of the 
pertinent evidence of record, and provided information 
necessary to apply the relevant diagnostic codes pertaining 
to the Veteran's low back strain.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  No duty to notify 
or assist was unmet.  

II. Background

The Veteran was afforded a VA examination in January 2005.  
At this examination, she reported pain, noting that when she 
sits or stands for too long, the pain is worse.  She denied 
any pain radiating down either lower extremity, and denied 
neurological symptoms, and bowel or bladder incontinence.  
The examiner noted that she was able to perform all ordinary 
activities of daily living.  The Veteran rated her pain at a 
level of 7 out of 10, and noted that when she was working as 
an office manager, she could miss up to 12 days out of a year 
because of multiple musculoskeletal complaints, but not 
necessarily her back.  The Veteran was unable to give any 
days missed specifically caused by her back, and noted that 
she had not experienced any incapacitating episodes over the 
last 12 months.  On examination, the examiner noted that the 
Veteran's back revealed no obvious postural abnormality, and 
that the alignment appeared to be normal.  The examiner noted 
palpable tenderness involving the spinous processes of the 
lower lumbar area and upper sacral region, as well as the 
left gluteal area.  No spasms were found.  Range of motion of 
the lumbar spine consisted of flexion from 0 to 85 degrees, 
extension from 0 to 20 degrees, right lateral bending from 0 
to 35 degrees, left lateral bending from 0 to 25 degrees, 
with some pain while bending towards the left, but the 
examiner noted no additional limitation following repetitive 
use, and lastly, right and left rotation from zero to 45 
degrees.  Neurologically, the examiner noted normal patella 
and Achilles reflexes and found no motor or sensory deficit 
in the lower extremities.  The examiner diagnosed the Veteran 
with low back strain, noting that she had no pathology to 
support a discogenic origin of her pain, and noted that there 
was nothing on the x-ray to suggest significant arthritis 
involving the facet joints.

The Veteran was afforded a VA examination in April 2008.  At 
this examination, the Veteran reported fatigue, decreased 
motion, stiffness, weakness, and spasms and described severe 
pain at the low back to buttocks and both legs which was 
always present.  The Veteran noted severe flare-ups which 
occurred weekly, lasted one to two days, and occurred with 
excessive activity.  On examination, the examiner noted a 
very slow but steady gait, and found no evidence of abnormal 
spinal curvatures, including no gibbus, kyphosis, lumbar 
flattening, lumbar lordosis, scoliosis, or reversed lordosis.  
Range of motion measurements included flexion to 45 degrees, 
extension to 15 degrees, lateral flexion (right and left) was 
to 15 degrees, and right and left lateral rotation were both 
to 15 degrees.  For all measurements, the examiner noted no 
additional loss of motion on repetitive use, but described 
pain on motion and pain after repetitive use.  The examiner 
reviewed a June 2005 MRI of the lumbar spine, and found that 
it was unremarkable.  She stated that no significant spinal 
canal or neural foramen narrowing was seen, and noted that 
the facet joints were unremarkable.  The examiner diagnosed 
the Veteran with low back strain, and noted that the 
Veteran's back disability prevented chores, shopping, sports, 
exercise, recreation and travel.

Regarding possible neurological impairment, the examiner 
noted that the upper and lower extremities had normal 
vibration, no pain on pinprick, and normal light touch 
responses.  Additionally, all the Veteran's reflexes were 
found to be normal, including knee jerk, ankle jerk and 
abdominal reflexes.

Although the record contains outpatient treatment notes from 
the Richmond VA medical center, (VAMC) dated from December 
2004 to April 2008, these treatment notes are inadequate for 
rating purposes because the notes do not adequately address 
the Veteran's current level of disability in the context of 
the diagnostic rating criteria.  Specifically, no 
comprehensive range-of-motion studies were conducted.  For 
example, a March 7, 2005, rheumatology outpatient 
consultation from the Richmond VAMC noted that the Veteran 
had worsening lower back pain and very limited back flexion, 
extension, lateral twisting and lateral flexing; however, no 
specific degree measurements were given.  Later that same 
month, a lumbar spine consultation conducted by a physical 
therapist noted forward flexion limited to 45 degrees with 
compensatory thoracic kyphosis and also noted sacral sitting 
with reversed lordosis, but again did not provide a full 
range of motion assessment of the Veteran's low back 
disability.

III. Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects her ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  Where 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App.  55, 58 (1994).  Although 
the recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  However, 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).   Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  Here, as noted above in the VA examinations provided 
in January 2005 and April 2008, the effects of pain on use, 
functional loss, and excess fatigability were taken into 
account in assessing the range of motion of the Veteran's 
thoracolumbar spine.

The General Rating Formula for Diseases and Injuries of the 
Spine is for use with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
A note calls for evaluation of any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  

Under the new General Rating Formula, a 10 percent evaluation 
is for application with forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent evaluation is for application with 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is for application when there is forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is for application when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2009).

Prior to April 28, 2008

The Board finds that a higher 20 percent rating is not 
warranted under the General Rating Formula for the period 
prior to April 28, 2008.  Here, the January 2005 examiner 
specifically noted forward flexion to 85 degrees, and the 
examination also showed a combined range of motion (ROM) of 
255.  Additionally, the January 2005 examiner noted that 
there was no evidence of postural abnormality, stating that 
the Veteran's back alignment appeared to be normal.  Although 
in March 2005 a physical therapist found compensatory 
thoracic kyphosis, and sacral sitting with reversed lordosis, 
the physical therapist did not note any evidence of guarding 
or muscle spasms, and there is no indication that any x-rays, 
MRIs or other specific examinations were conducted by the 
physical therapist to arrive at the diagnosis of reversed 
lordosis or thoracic kyphosis.  In fact, this March 2005 
entry by a physical therapist, is the only medical evidence 
of record documenting abnormal spinal alignment and posture.  
The January 2005 physician specifically noted no evidence of 
muscle spasm or guarding and stated that the Veteran's back 
alignment was normal.  Therefore, because the evidence 
demonstrates forward flexion to 85 degrees, and a combined 
ROM of 255, the Veteran does not meet the threshold for a 20 
percent evaluation in terms of range of motion testing 
because forward flexion was greater than 60 degrees, and the 
combined ROM was greater than 120 degrees.  Further, there 
was no evidence of muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).

Therefore, the Board finds that the Veteran is not entitled 
to a higher 20 percent evaluation for the portion of the 
appeal period prior to April 28, 2008, based on any of the 
applicable rating criteria.

Lastly, at the January 2005 VA examination, the Veteran 
denied any pain radiating down either lower extremity, and 
denied neurological symptoms and bowel or bladder 
incontinence.  Further, the January 2005 VA examiner found 
that the Veteran's neurologic functioning was intact, noting 
normal patella and Achilles reflexes and no evidence of motor 
or sensory deficits in the lower extremities.  Based on the 
medical evidence just discussed, the Board finds that the 
Veteran is not entitled to a separate compensable rating 
because there is no evidence of any associated objective 
neurologic abnormalities.

Since April 28, 2008

Since April 28, 2008, the record does not demonstrate forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  Here, 
the Veteran has forward flexion at its worst to 45 degrees, 
(see April 2008 VA examination), and no evidence of ankylosis 
was noted.  As such, a higher, 40 percent evaluation is not 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine even when considering functional losses 
due to pain or flare-ups.  (The examiner noted that 
speculation would be required to equate flare-ups to 
additional limitations.)

Further, although the general rating criteria calls for 
evaluating any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately under an appropriate diagnostic code, in this 
case, the Board finds that there is no evidence of objective 
neurological abnormalities.  Specifically, at the April 2008 
VA examination, the examiner noted that the upper and lower 
extremities had normal vibration, no pain on pinprick and 
normal light touch responses.  The examiner found that all 
the Veteran's reflexes were normal, including knee jerk, 
ankle jerk, and abdominal reflexes.  Therefore, the Board 
finds that the Veteran is not entitled to a separate 
compensable rating because there is no evidence of any 
associated objective neurologic abnormalities.

In conclusion, the Board finds that the Veteran is not 
entitled to a rating in excess of 10 percent for the portion 
of the appeal period prior to April 28, 2008, nor is she 
entitled to a rating in excess of 20 percent from April 28, 
2008 to the present.

Lastly, although the Veteran has described her low back 
strain as being so severe that she deserves a higher rating, 
the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2009).  The current evidence of record 
does not demonstrate that the Veteran's low back strain has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed 
that her low back strain adversely affects employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2009).  Given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a higher rating for low back strain, which has 
been evaluated as 10 percent disabling prior to April 28, 
2008, and 20 percent disabling since April 28, 2008, is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


